Case: 12-40914      Document: 00512395979        Page: 1     Date Filed: 10/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                          FILED
                                                                        October 3, 2013

                                     No. 12-40914                       Lyle W. Cayce
                                                                             Clerk

VOTING FOR AMERICA, INC.;
BRAD RICHEY; PENELOPE MCFADDEN;
PROJECT VOTE, INC.,

                                                 Plaintiffs-Appellees

v.

JOHN STEEN, in his Official Capacity as Texas Secretary of State,

                                                 Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas


Before DAVIS, JONES, and SMITH, Circuit Judges.
EDITH H. JONES, Circuit Judge:
       Appellees Voting for America, Inc., Brad Richey, Penelope McFadden, and
Project Vote, Inc. (“Appellees”) sued Texas Secretary of State John Steen
(“Steen”)1 for declaratory and injunctive relief against several provisions of
Texas’s law regulating volunteer deputy registrars, Tex. Elec. Code Ann. § 13.031
et seq. (“VDR Law”). The district court granted a preliminary injunction against
three provisions for violating the First Amendment and two provisions for


       1
        Steen replaced Hope Andrade as Texas Secretary of State during the pendency of this
appeal. For convenience, we refer to the prior opinions as Andrade I and II, while the
defendant is now Steen.
    Case: 12-40914     Document: 00512395979       Page: 2   Date Filed: 10/03/2013




                                   No. 12-40914

violating the National Voter Registration Act (“NVRA”), 42 U.S.C. §§ 1973gg et
seq. A motions panel of this court granted a stay pending appeal. Amplifying
the motions panel’s majority opinion, we conclude that Appellees failed to
establish facial unconstitutionality of the challenged provisions.              The
preliminary injunction is reversed and the case remanded for further
proceedings.
                                 I. Background
      Steen administers the VDR Law, which regulates the appointment and
activities of volunteer deputy registrars (“VDRs”), individuals trained and
empowered to receive and deliver completed voter registration applications.
After Texas amended the VDR Law in 2011, Appellees requested Steen’s
interpretation of several provisions. Unsatisfied with the answers, Appellees
filed this lawsuit seeking injunctive relief on the basis that several provisions
restrict their ability to conduct voter registration drives in violation of the First
Amendment and the NVRA.
      In May 2012, Appellees moved for a preliminary injunction. After a
hearing, the district court granted the motion in part, enjoining enforcement of
the following provisions of the VDR Law:
            (1) Texas Election Code § 13.031(d)(3) to the extent it forbids
      non-Texas residents from serving as VDRs (the “Non-Resident
      Provision”);

           (2) Texas Election Code § 13.038 to the extent it prohibits
      VDRs appointed in one county from serving in another county (the
      “County Provision”);

          (3) Texas Election Code § 13.008(a)(2) & (3) (the
      “Compensation Provision”);


                                         2
     Case: 12-40914      Document: 00512395979         Page: 3    Date Filed: 10/03/2013




                                     No. 12-40914

              (4) Texas Election Code § 13.038 to the extent it prohibits
       VDRs from photocopying or scanning voter registration applications
       submitted to the VDR but not yet delivered to the county registrar
       (so long as no information deemed confidential under § 13.004 is
       included) (the “Photocopying Provision”); and

            (5) Texas Election Code § 13.042 to the extent it prohibits
       VDRs from sending completed voter registration applications via
       United States mail (the “Personal Delivery Provision”).2

       Steen appealed and moved for a stay pending appeal, which the district
court denied. A motions panel of this court granted the stay after hearing oral
argument. The U.S. Supreme Court denied Appellees’ emergency application to
vacate the stay pending appeal. Voting for Am., Inc. v. Andrade, 133 S. Ct. 99
(2012) (Justice Sotomayor would have granted the application in part).
       On September 26, 2012, the motions panel issued an unpublished opinion
explaining its reasons for granting the stay, along with a dissenting opinion.
Voting for Am., Inc. v. Andrade, 488 F. App’x 890 (5th Cir. 2012) [hereinafter
Andrade II] (unpublished). Although we are not bound by the ruling of motions
panel in the same case, see Mattern v. Eastman Kodak Co., 104 F.3d 702, 704
(5th Cir. 1997), we substantially agree with the majority’s analysis, and we
conclude that Appellees have not established a strong likelihood of prevailing on
the merits of their claims.
                              II. Standard of Review
       “To be entitled to a preliminary injunction, the applicants must show (1) a
substantial likelihood that they will prevail on the merits; (2) a substantial


       2
       The County, Photocopying, and Personal Delivery provisions have been in effect since
1985. The Non-Resident and Compensation provisions passed in 2011.

                                            3
    Case: 12-40914     Document: 00512395979     Page: 4   Date Filed: 10/03/2013




                                  No. 12-40914
threat that they will suffer irreparable injury if the injunction is not granted;
(3) their substantial injury outweighs the threatened harm to the party to be
enjoined; and (4) granting the preliminary injunction will not disserve the public
interest.” Tex. Med. Providers Performing Abortion Servs. v. Lakey, 667 F.3d
570, 574 (5th Cir. 2012) (internal citation omitted). This court has repeatedly
cautioned that “a preliminary injunction is an extraordinary remedy which
should not be granted unless the party seeking it has ‘clearly carried the burden
of persuasion on all four requirements.’” Id. (quoting Lake Charles Diesel, Inc.
v. Gen. Motors Corp., 328 F.3d 192, 195–96 (5th Cir. 2003)). We review a district
court’s ultimate issuance of a preliminary injunction for an abuse of discretion.
Janvey v. Alguire, 647 F.3d 585, 592 (5th Cir. 2011). “As to each element of the
district court’s preliminary-injunction analysis, however, the district court’s
findings of fact are subject to a clearly-erroneous standard of review, while
conclusions of law are subject to broad review and will be reversed if incorrect.”
Dennis Melancon, Inc. v. City of New Orleans, 703 F.3d 262, 267 (5th Cir. 2012)
(internal quotations omitted).
                                 III. Discussion
      Initially, we address the constitutional challenges concerning three VDR
provisions, and we then move to the alleged conflict between two other
provisions and federal law.




                                        4
     Case: 12-40914    Document: 00512395979      Page: 5   Date Filed: 10/03/2013




                                  No. 12-40914
A.    First Amendment
      Principles of judicial restraint must be employed before a federal court
may declare a state law unconstitutional. Although their briefing conveys some
ambiguity, Appellees essentially assert the facial unconstitutionality of the
Non-Resident, County, and Compensation provisions. Courts generally disfavor
facial challenges, and for good reason. “[F]acial challenges threaten to short
circuit the democratic process by preventing laws embodying the will of the
people from being implemented in a manner consistent with the Constitution.”
Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 451, 128
S. Ct. 1184, 1191 (2008). With the exception of First Amendment cases, a facial
challenge will succeed only if the plaintiff establishes that the act is invalid
under all of its applications. United States v. Salerno, 481 U.S. 739, 745,
107 S. Ct. 2095, 2100 (1987). The standard for facial challenges in First
Amendment cases is different, although still daunting. A law implicating the
right to expression may be may be invalidated on a facial challenge if “a
substantial number of its applications are unconstitutional, judged in relation
to the statute’s plainly legitimate sweep.” United States v. Stevens, 130 S. Ct.
1577, 1587 (2010) (quoting Washington State Grange, 552 U.S. at 449, n.6,
128 S. Ct. at 1191 n.6 ). Other relevant limits on our authority were well stated
by the motions panel majority:
      Our task as a federal court is, to the extent possible, to construe the
      provisions to avoid a constitutional conflict. See, e.g., Ohio v. Akron
      Ctr. for Reprod. Health , 497 U.S. 502, 514, 110 S. Ct. 2972, 2980
      (1990). A federal court should not lightly enjoin the enforcement of
      a state statute. Chisom v. Roemer, 853 F.2d 1186, 1189 (5th Cir.
      1988). The determination of whether a democratically enacted
      statute is constitutional on its face requires that “every reasonable
      construction must be resorted to [ ] in order to save a statute from

                                        5
    Case: 12-40914     Document: 00512395979       Page: 6   Date Filed: 10/03/2013




                                   No. 12-40914
      unconstitutionality. “ Nat’l Fed. of Indep. Bus. v. Sebelius, U.S.
         , 132 S. Ct. 2566, 2594 (2012). In this vein, [Steen’s]
      interpretation must be accorded some meaningful weight, as [he] is
      the official charged with enforcing the statute. See Bellotti v. Baird,
      428 U.S. 132, 143, 96 S. Ct. 2857, 2864(1976). We defer to [his]
      interpretation of how the law is to be enforced, so long as it does not
      conflict with the statutory text. See Hamer v. Musselwhite, 376 F.2d
      479, 481 (5th Cir. 1967) (deferring to the city’s interpretation of an
      ordinance because city officials are charged with enforcing the
      statute and are the ones who must apply it).

Andrade II, 488 F. App’x at 895.
      Under the federalist structure of the United States, the states are
responsible for regulating the conduct of their elections. It is well recognized
that state regulations will invariably affect “the individual’s right to vote and his
right to associate with others for political ends.”       Anderson v. Celebrezze,
460 U.S. 780, 788, 180 S. Ct. 1564, 1570 (1983). Where a state election rule
directly restricts or otherwise burdens an individual’s First Amendment rights,
courts apply a balancing test derived from two Supreme Court decisions,
Anderson, supra, and Burdick v. Takushi, 504 U.S. 428, 112 S. Ct. 2059 (1992).
Using the Anderson/Burdick balancing test, the court “must first consider the
character and magnitude of the asserted injury to the rights protected by the
First and Fourteenth Amendments that the plaintiff seeks to vindicate.”
Anderson, 460 U.S. at 789, 103 S. Ct. at 1570. Next, the court “must identify and
evaluate the precise interest put forward by the State as justifications for the
burden imposed by its rule.” Id. In passing judgment, the court “must weigh
‘the character and magnitude of the asserted injury to the rights protected by the
First and Fourteenth Amendments that the plaintiff seeks to vindicate’ against
‘the precise interests put forward by the State as justifications for the burden


                                         6
    Case: 12-40914    Document: 00512395979     Page: 7   Date Filed: 10/03/2013




                                 No. 12-40914
imposed by its rule,’ taking into consideration ‘the extent to which those
interests make it necessary to burden the plaintiff's rights.’” Burdick, 504 U.S.
at 434, 112 S. Ct. at 2063 (quoting Anderson, 460 U.S. at 789, 103 S. Ct. at
1570). State rules that impose a severe burden on First Amendment rights must
be “narrowly drawn to advance a state interest of compelling importance.”
Burdick, 504 U.S. at 434, 112 S. Ct. 2063 (quoting Norman v. Reed, 502 U.S. 279,
289, 112 S. Ct. 698 (1992). “Lesser burdens, however, trigger less exacting
review, and a State’s ‘important regulatory interests’ will usually be enough to
justify ‘reasonable, nondiscriminatory restrictions.’” Timmons v. Twin Cities
Area New Party, 520 U.S. 351, 358, 117 S. Ct. 1364, 1370 (1997) (internal
citations omitted). Thus, Anderson/Burdick provides no “litmus-paper test” that
excuses courts reviewing election-related free expression cases from the “hard
judgments” common in ordinary litigation. Anderson, 460 U.S. at 789–90.
      Here, Appellees face a threshold problem. As the party invoking the First
Amendment’s protection, they have the burden to prove that it applies. Clark
v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293 n.5, 104 S. Ct. 3065, 3069
n.5 (1984). In Rumsfeld v. Forum for Academic and Institutional Rights, Inc.,
547 U.S. 47, 66, 126 S. Ct. 1297, 1310 (2006), the Supreme Court reiterated that
the First Amendment protects speech as well as certain kinds of conduct.
However, the Court went on to underscore that only conduct that is “inherently
expressive” is entitled to First Amendment protection. Id. at 66. To determine
whether particular conduct possesses sufficient “communicative elements” to be
embraced by the First Amendment, courts look to whether the conduct shows an
“intent to convey a particular message” and whether “the likelihood was great
that the message would be understood by those who viewed it.” Texas v.


                                       7
    Case: 12-40914    Document: 00512395979     Page: 8   Date Filed: 10/03/2013




                                 No. 12-40914
Johnson, 491 U.S. 397, 404, 109 S. Ct. 2533, 2539 (1989) (internal quotation
marks and citation omitted).      Conduct does not become speech for First
Amendment purposes merely because the person engaging in the conduct
intends to express an idea. Rumsfeld, 547 U.S. at 66, 126 S. Ct. at 1310.
      The district court accepted Appellees’ argument that all of the conduct
comprising voter registration drives—urging citizens to vote, organizing the
drive, conducting voter registration, and verifying that registrations have been
accepted by the government—is “expressive conduct” protected by the First
Amendment. See Voting for Am., Inc. v. Andrade, 888 F.Supp.2d 816, 839–43
(S.D. Tex. 2012) [hereinafter Andrade I]. The court broadly concluded that these
activities implicate core political free speech and association. Wisely declining
to apply strict scrutiny, however, the court ruled that burdens imposed by the
Non-Resident Provision, the County Provision, and the Compensation Provision
were not justified under the Anderson/Burdick balancing test. Id. at 843,
851–52.
      Like the motions panel majority, we are unpersuaded that the
smorgasbord of activities comprising voter registration drives involves
expressive conduct or conduct so inextricably intertwined with speech as to
require First Amendment scrutiny. Instead, we analyze the challenged Texas
provisions separately because, as will be shown, discrete steps of the voter
registration drive are in fact separable and are governed by different legal
standards. See Planned Parenthood v. Suehs, 692 F.3d 343, 349 (5th Cir. 2012)
(reviewing a temporary injunction that impermissibly grouped state regulations
on promotion of abortion with the right to affiliate with other pro-choice
supporters). Further, this mode of analysis is required by the Supreme Court,


                                       8
    Case: 12-40914     Document: 00512395979     Page: 9   Date Filed: 10/03/2013




                                  No. 12-40914
which, in the context of election-related burdens on free expression, has long
advised against substituting the hard judgments common in ordinary litigation
with litmus-paper tests. Anderson, 460 U.S. at 789–90. The Court also has
repeatedly explained that non-expressive conduct does not acquire First
Amendment protection whenever it is combined with another activity that
involves protected speech. See, e.g, Clark, 468 U.S. at 297–98, 104 S. Ct. at 3071
(emphasizing that the activity of camping does not become speech protected by
the First Amendment when demonstrators camp as part of a political
demonstration); Rumsfeld, 547 U.S. at 66, 126 S. Ct. at 1311 (2006) (“If
combining speech and conduct were enough to create expressive conduct, a
regulated party could always transform conduct into ‘speech’ simply by talking
about it.”); see also United States v. O’Brien, 391 U.S. 367, 376, 88 S. Ct. 1673,
1678 (1968) (“We cannot accept the view that an apparently limitless variety of
conduct can be labeled ‘speech’ whenever the person engaging in the conduct
intends thereby to express an idea.”).
      1.    Non-Resident and County Provisions
      The Non-Resident and County Provisions restrict the appointment of
VDRs in two ways: VDRs must be Texas residents; and they may only register
voters for counties in which the VDRs have been appointed. A VDR may be
trained in one county and may apply by mail for automatic appointment in other
counties. County registrars are required to appoint everyone who applies and
satisfies the position's minimal criteria. Tex. Elec. Code Ann. § 13.031 (18 years
of age, not a felon). The County appointment requirement has existed since
1985. A state residency requirement (for petition circulators) was upheld by the
Eighth Circuit. Initiative & Referendum Inst. v. Jaeger, 241 F.3d 614 (8th Cir.


                                         9
    Case: 12-40914     Document: 00512395979        Page: 10   Date Filed: 10/03/2013




                                     No. 12-40914
2001).    As these provisions have been interpreted by Steen, VDRs for each
county exclusively are allowed to receive and deliver voter registration forms to
the county offices for processing.
      Appellees contend that these limits on the scope of VDRs’ appointments
prevent out-of-state-residents from acting as VDRs, inhibit the efficient
functioning of voter registration drives, and truncate their ability to conduct the
drives in violation of the First Amendment. We adopt the analysis of the
motions panel majority rejecting these propositions, and recapitulate some of it
here, together with additional reasons. See Andrade II, 488 F. App’x at 897–900.
      The state does not deny that some voter registration activities involve
speech—“urging” citizens to register; “distributing” voter registration forms;
“helping” voters to fill out their forms; and “asking” for information to verify that
registrations were processed successfully. Texas neither regulates nor limits any
of this constitutionally protected speech. The district court accepted these
representations, and so do we.
      To establish their premise that the First Amendment protects what VDRs
do—collect, review for completeness, and deliver completed voter registration
forms—Appellees must show why such conduct is inherently expressive or why
their “speech” is inextricably entwined with such actions. From a practical
standpoint, the activities involved in a voter registration drive can be separated
in a number of ways. For instance, experienced team leaders from out-of-state
could organize the drive and train canvassers, using local citizens as VDRs and
canvassers to complete and deliver the registration forms. Appellees in fact
testified that they prefer to use local citizens as VDRs or canvassers. Out-of-
state or out-of-county canvassers can participate anywhere, in any capacity,
except to perform the functions exclusively ascribed to trained volunteer VDRs:

                                          10
    Case: 12-40914       Document: 00512395979    Page: 11   Date Filed: 10/03/2013




                                   No. 12-40914
collecting, reviewing for completeness, issuing a receipt, and delivering the
completed voter registration forms to a county office. See Tex. Elec. Code Ann.
§§ 13.038–.040, 13.042. With an appropriate division of labor and organizational
forethought, no participant in the drive need suffer a detriment of the ability to
urge, advocate, interact, or persuade.
      Put otherwise, while voter registration drives involve core protected
speech, they are factually distinct from the circulation of petitions addressed by
the Supreme Court in Meyer v. Grant, 486 U.S. 414, 108 S. Ct. 1886 (1988), and
Buckley v. Am. Constitutional Law Fund, 525 U.S. 182, 119 S. Ct. 636 (1999).
Petitions by themselves are protected speech, and unlike a completed voter
registration form, they are the circulator’s speech. Assuming a voter registration
application is speech, it is the voter’s speech indicating his desire to be
registered. Soliciting, urging and persuading the citizen to vote are the forms
of the canvasser’s speech, but only the voter decides to “speak” by registering.
Logically, what the VDR does with the voter’s form follows the voter’s
completion of the application but is not itself “speech.” One does not “speak” in
this context by handling another person’s “speech.” As the state's brief observes,
the voter could refuse to return a registration application to the VDR and say,
"I'll mail it myself."
      The motions panel majority made this point in a slightly different way:
      At oral argument, Appellees urged the court to draw a close parallel
      to the Supreme Court’s reasoning in Meyer, 486 U.S. at 422, finding
      that the circulation of initiative petitions was a matter involving the
      core political speech rights of the circulators under the First
      Amendment. The analogy is improper. The circulation and
      submission of an initiative petition is closely intertwined with the
      underlying political ideas put forth by the petition. The petition
      itself is the protected speech. Moreover, the very nature of a

                                         11
    Case: 12-40914    Document: 00512395979      Page: 12    Date Filed: 10/03/2013




                                  No. 12-40914
      petition process requires association between the third-party
      circulator and the individuals agreeing to sign. In the voter
      registration context, the underlying expressive conduct (encouraging
      democratic participation and voting) does not implicate a third-
      party’s right to process the application. Voter registration
      applications are individual, not associational, and may be
      successfully submitted without the aid of another. Here, the actual
      expression is not being limited.

Andrade II, 488 F. App’x at 898 n.13 (emphasis added).
      Buckley and Meyer are further distinguishable because those cases
involved laws that specifically regulated the process of advocacy itself, dictating
who could speak (only unpaid circulators and registered voters) or how to go
about speaking (with name badges and subsequent detailed reports). Thus, the
Colorado law had “the inevitable effect of reducing the total quantum of speech,”
limiting “the number of voices who will convey [Plaintiffs’] message and the
hours they can speak and, therefore, limit[ing] the size of the audience they can
reach.” Meyer, 486 U.S. at 422–23, 108 S. Ct. at 1892. The motions panel
majority aptly responded to the claim that the Texas provisions are
unconstitutional for the same reason:
      This argument simply does not apply. No party argues that the law
      prevents anyone, regardless of domicile or VDR appointment, from
      passing out registration forms and encouraging others to vote. The
      size of the audience remains the same, and the “total quantum of
      speech” is unaffected. While affirming the striking down of some
      provisions of Colorado law in Buckley, the Court recognized an
      “important interest” of the state in protecting the integrity of the
      ballot initiative process there at issue and in deterring fraud.
      525 U.S. at 204–05.
Andrade II, 488 F. App’x at 897 n.12.



                                        12
    Case: 12-40914        Document: 00512395979          Page: 13     Date Filed: 10/03/2013




                                       No. 12-40914
       The Non-Resident and County provisions do not in any way restrict or
regulate who can advocate pro-voter-registration messages, the manner in which
they may do so, or any communicative conduct.3 They merely regulate the
receipt and delivery of completed voter-registration applications, two
non-expressive activities.4 See League of Women Voters of Fla. v. Browning,
575 F. Supp. 2d 1298, 1319 (S.D. Fla. 2008) (“[T]he collection and handling of
voter registration applications is not inherently expressive activity”); Garman
v. U.S. Postal Service, 509 F.Supp. 507, 510 (N.D. Ind. 1981) (noting that the
ministerial task of processing draft registration forms has no speech component
that would implicate First Amendment rights).
           Similarly, because the canvassers’ speech-related activities are distinct
from both the collection and delivery of the forms and from the voters’ “speech”
in registering, the drives themselves cannot be amalgamated into protected
“expressive conduct.” In Texas v. Johnson, 491 U.S. at 406, 109 S. Ct. at 2540,

       3
          The motions panel majority commented that no court of appeals has held receipt and
delivery of voter registration forms alone entitled to First Amendment protection. Andrade
II, 488 F. App’x at 898. We are also unpersuaded by the lower court cases cited by the district
court that applied Meyer to laws regulating third-party registration drives because those
courts focused on the expressive aspects of plaintiffs’ conduct during voter registration drives
instead of applying this court’s approach of examining the precise conduct regulated by each
challenged law. See, e.g., League of Women Voters v. Cobb, 447 F.Supp.2d 1314, 1322 (S.D.
Fla. 2006) (finding certain requirements imposed on third-parties who collect registration
forms unconstitutional as “reducing the quantum of political speech”); Project Vote v.
Blackwell, 455 F.Supp.2d 694, 699 (N.D. Ohio 2006) (applying intermediate scrutiny to all
aspects of third-party registration laws); see also American Association of People with
Disabilities v. Herrera, 690 F.Supp.2d 1183, 1200 (D. N.M. 2010) (finding that the plaintiff's
generalized third-party voter registration activity implicated expressive conduct because it
was intended to “convey a message that voting is important”).
       4
        Because collecting and delivering completed registration forms are not speech, Texas
could prohibit private persons from engaging in these activities. Cf. Herrera, 690 F.Supp.2d
at 1218 (noting that New Mexico would not violate the Constitution if all voter registration
were conducted through government officials).

                                              13
    Case: 12-40914       Document: 00512395979          Page: 14     Date Filed: 10/03/2013




                                       No. 12-40914
for instance, the act of burning the American flag indicated the speaker’s
contempt for the Republican Party’s renomination of Ronald Reagan for
President. The conduct was the message. But if actually registering citizens to
vote is necessary to “express” the canvasser’s belief in the importance of voting,
then Appellees essentially seek a “First Amendment right not just to speak out
or engage in ‘expressive conduct’ but also to succeed in their ultimate goal
regardless of any other considerations.” Andrade II, 488 F. App’x at 898. Only
two possibilities flow from this reasoning. As the motions panel majority
suggests, throwing voter registration forms in the trash would have to be
constitutionally protected expressive conduct. Id. at 898 n.14.5 But cf. Tex. Elec.
Code Ann. § 13.043 (failure of a VDR to deliver completed applications is an
offense). Alternatively, and more sensibly, one must concede that supporting
voter registration is the canvasser’s speech, while actually completing the forms
is the voter’s speech, and collecting and delivering the forms are merely conduct.
       Appellees urged that these limits on who may be VDRs and what they may
do will interfere with Appellees’ ability to conduct large-scale voter registration


       5
          One clear principle that can be derived from the long line of election-related speech
cases is that the degree of protection afforded under the First Amendment does not vary in
accordance with anyone’s regard for the content of the message at issue. Thus, the logic of the
Appellees extends to parties who wish to see fewer citizens vote even if it is true that
Appellees’ ultimate goal is to have more citizens vote. The prevailing cases also do not extend
First Amendment protection to an “anything goes” philosophy that seeks to insulate “any
conduct that may relate in any way to speech or expression.” Andrade II, 488 F. App’x at 897
n. 12. Here, Appellees offer a novel interpretation of the First Amendment. They contend that
expressive activity, the promotion of voter registration in this case, is contingent upon the
“success” factor of actually registering voters. While the First Amendment protects the right
to express political views, nowhere does it guarantee the right to ensure those views come to
fruition. To maintain otherwise would mean that a group seeking to discourage voting and
voter registration would have the “right” to achieve its expressive goals by throwing the
registration cards away.


                                              14
    Case: 12-40914    Document: 00512395979       Page: 15   Date Filed: 10/03/2013




                                  No. 12-40914
drives in Texas. But not every procedural limit on election-related conduct
automatically runs afoul of the First Amendment. The challenged law must
restrict political discussion or burden the exchange of ideas. See Initiative &
Referendum Inst. v. Walker, 450 F.3d 1082, 1100–01 (10th Cir. 2006) (en banc)
(state constitutional provision requiring a supermajority to pass a wildlife-
related ballot initiative does not implicate the First Amendment because it
neither regulated the advocacy itself nor limited the “communicative conduct
of persons advocating a position”); Dobrovolny v. Moore, 126 F.3d 1111, 1113 (8th
Cir. 1997) (concluding that a Nebraska law establishing a procedure for
calculating the number of signatures required to place an initiative on the ballot
does not implicate the First Amendment, although it “may have made it difficult
for appellants to plan their initiative campaign and efficiently allocate their
resources”); Biddulph v. Mortham, 89 F.3d 1491, 1500–01 (11th Cir. 1996)
(holding that a law did not violate the First Amendment because it did not
burden the exchange of ideas and noting most laws restricting a state’s initiative
process would not implicate the First Amendment). Whether requiring only
VDRs to collect and deliver completed voter registration applications even
incidentally affects Appellees’ activities is unclear, given the testimony that they
prefer to hire local people to handle the actual registrations.          That the
requirement burdens no one’s core political speech is undisputable.
      In sum, we agree with the motions panel majority’s conclusion that “there
is nothing ‘inherently expressive’ about receiving a person’s completed
application and being charged with getting that application to the proper place.”
Andrade II, 488 F. App’x at 898; see also League of Women Voters of Fla., 575
F. Supp. 2d at 1319. Because the Non-Resident and County provisions regulate


                                        15
    Case: 12-40914    Document: 00512395979      Page: 16    Date Filed: 10/03/2013




                                  No. 12-40914
conduct only and do not implicate the First Amendment, rational basis scrutiny
is appropriate. See District of Columbia v. Heller, 554 U.S. 570, 628 n.27,
128 S. Ct. 2817 n.27.     Steen justifies the Non-Resident provisions as an
important safeguard in preventing fraud. He contends that if out-of-state
residents were to act as VDRs, they could be less easily deterred from breaking
the law because they could easily remove themselves from the jurisdiction of
state investigators and prosecutors.      Steen similarly justifies the County
Provision as a means to increase accountability of VDRs by facilitating
revocation of their appointments in cases of negligence, fraud or violation of
registrants’ privacy. These are rational bases for the provisions. Cf. Jaeger,
241 F.3d at 616 (holding that “the State has a compelling interest in preventing
fraud” and that “[t]he residency requirement allows North Dakota’s Secretary
of State to protect the petition process from fraud and abuse by ensuring that
circulators answer to the Secretary’s subpoena power”).
        Even assuming arguendo that the Non-Resident and County provisions
implicate First Amendment interests, they pass the Anderson/Burdick balancing
test.   As a preliminary matter, there are fundamental differences in the
activities of VDRs and petition circulators. VDRs register fellow citizens to vote.
They may “advocate” and “interactively communicate” the importance of
registration, but they have a duty to the fellow citizens whose registrations they
facilitate. See, e.g., Tex. Elec. Code Ann. § 13.036(a)(2) (registrar may terminate
VDR convicted of failing to deliver applications); § 13.036(b) (registrar may
terminate VDR for failing to adequately review applications); § 13.044 (offense
for a person “purportedly” acting as a VDR without an appointment). They
assume a role carefully regulated by the state to serve the citizens who register


                                        16
    Case: 12-40914    Document: 00512395979       Page: 17   Date Filed: 10/03/2013




                                  No. 12-40914
to vote as well as the public interest in the integrity of the electoral body.
Petition circulators, in contrast, are not agents of the state:
      Nothing in this opinion should be read to suggest that initiative
      petition circulators are agents of the state. Although circulators are
      subject to regulations and are accountable to the State for
      compliance with legitimate controls [citation omitted], circulators
      act on behalf of themselves or the proponents of ballot initiatives.

Buckley, 525 U.S. at 192 n.11, 119 S. Ct. at 642 n.11. Petition circulators’
ultimate responsibility lies in furthering their own or the sponsors’ advocacy.
To analyze VDRs’ responsibilities solely in terms of their advocacy denigrates
their statutory duty to register all prospective voters whose applications they
collect. See Tex. Elec. Code Ann. § 13.043 (making it a crime to fail to deliver
voter applications). It is one thing to say core political speech is involved when
the advocates are trying to persuade the voting public to consider supporting an
initiative or place a candidate on the ballot;       it is quite another for the
“advocates” to have free rein in creating the electorate. Thus, the character of
any speech limited by the Non-Resident and County provisions is qualitatively
different from the political speech restricted by laws that affect petition
circulators.
      The burdens imposed by the Non-Resident and County provisions on
canvassers’ speech are also minimal. Non-VDRs remain free to organize and run
the registration drive, persuade others to register to vote, distribute registration
forms, and assist others in filling them out. Unlike the requirements struck
down in petition circulator cases, the Texas provisions do not directly reduce the
number of voices by preventing out-of-state residents from advocating political
or civic messages. See Buckley, 525 U.S. at 193 n.15, 119 S. Ct. at 643 n.15


                                        17
    Case: 12-40914     Document: 00512395979     Page: 18    Date Filed: 10/03/2013




                                  No. 12-40914
(noting that “Colorado’s registration requirement would exclude approximately
964,000 unregistered but voter-eligible residents from circulating petitions”);
Nader v. Blackwell, 545 F.3d 459 (6th Cir. 2008) (“[I]t is undisputable that [a
residency requirement for petition circulators] sharply limited Nader’s ability to
convey his message to Ohio voters and thereby curtailed Nader’s core political
speech.”); Krislov v. Rednour, 226 F.3d 851, 860 (7th Cir. 2000) (“By preventing
the candidates from employing millions of potential advocates to carry their
political message to the people of Illinois, the statute places a formidable burden
on the candidates’ right to disseminate their message.”). Appellees’ claim that
they may be less successful in achieving the result they advocate or in running
a registration drive in the precise way they prefer does not demonstrate that
their ability to advocate is significantly burdened by a requirement of Texas
residency for VDRs.
      Although the restrictions on Appellees’ expressive voter registration
activities are not severe, the state must justify the Non-Resident and County
provisions with “important regulatory interests.” Anderson, 460 U.S. at 788, 103
S. Ct. at 1570.      Steen asserts that Texas’s interest in preventing voter
registration fraud provides adequate justification. Any corruption in voter
registration affects a state’s paramount obligation to ensure the integrity of the
voting process and threatens the public’s right to democratic government. See
Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 196, 128 S. Ct. 1610, 1619
(2008) (“While the most effective method of preventing election fraud may well
be debatable, the propriety of doing so is perfectly clear.”); Storer v. Brown,
415 U.S. 724, 730, 94 S. Ct. 1274, 1297 (1974) (noting that a state has the power




                                        18
    Case: 12-40914      Document: 00512395979     Page: 19   Date Filed: 10/03/2013




                                  No. 12-40914
to engage in “substantial regulation of elections” in order to ensure elections are
fair, honest, and orderly).
      As the Supreme Court has recognized, the risk posed by fraud during the
electoral process is far greater than that in either the initiative or candidate
petition process. Meyer, 486 U.S. at 427, 108 S. Ct. at 1895 (“the risk of fraud
or corruption, or the appearance thereof, is more remote at the petition stage of
an initiative than at the time of balloting”) (citing First Nat’l Bank v. Bellotti,
435 U.S. 765, 790, 98 S. Ct. 1407, 1423 (1978) (“the risk of corruption perceived
in cases involving candidate elections . . . simply is not present in a popular vote
on a public issue.”)). Indeed, Steen points to documented evidence of voter
registration fraud committed by canvassers, including those who worked for
Appellee Project Vote and its former affiliate ACORN.          See, e.g., League of
Women Voters of Fla., 575 F. Supp. 2d at 1310 (noting that the State of Florida
received 13 written complaints in 2004 from “persons who registered to vote with
third-party organizations” but who “[a]t the time of voting . . . were advised they
were not registered to vote because the forms they had filled out had never been
turned in.”); Staff of the H. Comm. on Oversight & Gov’t Reform, 111th Cong.,
Follow the Money: ACORN, SEIU, and their Political Allies 49 (2010)
[hereinafter Follow the Money] (noting that a “Project Vote employee was
convicted . . . for submitting more than 400 fake voter registration
applications.”); Staff of the H. Comm. on Oversight & Gov’t Reform, 111th
Cong., Is ACORN Internationally Structured as a Criminal Enterprise? 4 (2009)
(“[N]early 70 ACORN employees have been convicted in 12 states for voter
registration fraud”).




                                        19
    Case: 12-40914       Document: 00512395979         Page: 20     Date Filed: 10/03/2013




                                      No. 12-40914
       The district court faulted Steen for not producing evidence of “rampant
fraud” by out-of-state VDRs in pre-2011 Texas elections.                 Andrade I, 888
F.Supp.2d at 845. In Crawford, however, the Supreme Court upheld Indiana’s
voter ID law under the Anderson/Burdick test despite the fact that were was “no
evidence of any [impersonation] fraud actually occurring in Indiana at any time
in its history.” Crawford, 553 U.S. at 196, 128 S. Ct. at 1619. Here, as in
Crawford, Texas need not show specific local evidence of fraud in order to justify
preventive measures. See also Munro v. Socialist Workers Party, 479 U.S. 189,
195–96, 107 S. Ct. 533, 537–38 (1986) (“Legislatures . . . should be permitted to
respond to potential deficiencies in the electoral process with foresight rather
than reactively . . . .”).6
       Texas’s chosen means to avert fraudulent voter registrations by requiring
state residency and county appointment for VDRs is sufficiently tailored.
Compliance with voter registration regulations begins at the county level, where
VDRs are approved, trained, and if need be, disciplined. After qualifying in one
county, a VDR may perfunctorily qualify to serve in other counties. Multi-county
qualification enables oversight of the VDR while eliminating the potential
complications of registering voters in metropolitan areas covering several
counties. Requiring that VDRs be state residents is obviously important to
maintaining any credible possibility of prosecution for registration-related
offenses. Election law violations typically carry low penalties and are hard to


       6
         Of course, election fraud was not unknown in Texas history, the most prominent
example being the 1948 election for the United States Senate. See Randall B. Woods, LBJ:
Architect of American Ambition 214 (2006) (“There is little doubt that fraud was involved.”);
Robert A. Caro, Means of Ascent 328-29 (1990) (describing list of 200 people—three of whom
were dead on the date of balloting—who were recorded as having voted, in alphabetical order
by last name, for Lyndon Johnson at the close of polling in Precinct 13 in Jim Wells County).

                                             20
    Case: 12-40914    Document: 00512395979      Page: 21   Date Filed: 10/03/2013




                                  No. 12-40914
prosecute against local violators. Requiring the state to authorize itinerant out-
of-state VDRs could render enforcement ineffective. Cf. Buckley, 525 U.S. at
196, 119 S. Ct. at 644 (not reaching the issue, but explaining the Tenth Circuit
upheld a state residency requirement for petition circulators because it “more
precisely achieved” the objective of making them eligible for subpoena and
enforcement). We conclude that Texas’s interest in preventing voter registration
fraud is “sufficiently weighty to justify the limitation[s]” on Appellees’ voter
registration activities imposed by the Non-Resident and County provisions.
Crawford, 553 U.S. at 191, 128 S. Ct. at 1616 (internal quotation and citation
omitted); see also League of Women Voters of Fla., 575 F.Supp.2d at 1325
(concluding that Florida’s interests in preventing fraud justify restrictions on
organizations’ voter registration drive activities).
      The dissent disagrees with our analysis that disaggregates the advocacy
for voter registration from the mere mechanics of registration performed by
VDRs. According to the dissent, this mode conflicts with Meyer, where the Court
invalidated Colorado’s prohibition of paid petition circulators. The dissent
quotes Colorado’s argument in brief that because petition circulators were the
sole parties responsible for the act of validating voters’ signatures, their role
should not receive First Amendment protection. Brief for Appellants, Meyer,
486 U.S. 414 (No. 87-920), 1987 WL 880992, at *12.1. Judge Davis emphasizes
that the Supreme Court rejected Colorado’s argument while characterizing all
petition-related expressive conduct as core political speech.      Post at _____
(quoting Meyer, 486 U.S. at 421-22, 108 S. Ct. at 1892). This reasoning draws
the wrong lessons from Meyer.




                                        21
    Case: 12-40914        Document: 00512395979           Page: 22      Date Filed: 10/03/2013




                                        No. 12-40914
       Although Meyer characterizes the advocacy required in petition circulation
as core political speech, Meyer and Buckley also engage in detailed, fact-specific
analysis of the impact of specific regulations on the furtherance of petition
sponsors’ advocacy.7 First, in Meyer, unlike this case, the payment prohibition
deprived petition sponsors of a full opportunity to spread their views. Second,
both cases recognize, explicitly or implicitly, the propriety of various regulations
concerning even this core political speech—minimum age and affidavit of
residency for circulators; criminal penalties related to false or purchased
signatures; printed warnings on the petitions; sponsor and payment disclosures.
Finally, Meyer acknowledges that the risk of improper conduct during petition
circulation is less than in petition balloting, and the risk in petition balloting is
less than in candidate elections. Meyer, 486 U.S. at 427–28, 108 S. Ct. at 1885,
quoting First National Bank of Boston v. Bellotti, 435 U.S. 765, 790, 98 S. Ct.
1407, 1423 (1978).
       In sum, contrary to the dissent, we find Meyer and Buckley distinguishable
factually, indicative of nuanced analysis mandated in this type of case, and
highly suggestive that state regulation to counter voter registration fraud should
not be hastily overturned.            What the dissent ultimately neglects is that
controlling cases require the “hard judgments” that are common to ordinary
litigation, and not a “litmus-paper test.” Anderson, 460 U.S. at 789, 103 S. Ct.
at 1570; Buckley, 525 U.S. at 192, 119 S. Ct. at 642. As earlier explained, the
Residence and County Provisions, unlike the rules at issue in Meyer and

       7
         Meyer quotes at length from the testimony of a petition circulator: “The way we go
about soliciting signatures is that you ask the person . . . ‘Are you a registered voter?’ If you
get a yes, then you tell the person your purpose, that you are circulating a petition to qualify
the issue on the ballot in November . . . .”) (emphasis in original). Meyer, 486 U.S. at 422, n.4,
108 S. Ct. at 1892, n.4.

                                               22
    Case: 12-40914        Document: 00512395979      Page: 23   Date Filed: 10/03/2013




                                      No. 12-40914
Buckley, do not infringe in any way on the communicative, interpersonal aspect
of voter registration drives. But even if they do infringe on First Amendment
rights, the Texas provisions fulfill a vital role in securing the integrity of the
voter registration process and are a tailored response to the task. As a result,
Appellees’ First Amendment challenge cannot prevail.
          2.    Compensation Provision
          The Compensation Provision of the Texas Election Code, § 13.008(a),
creates offenses if a person:
          (1) compensates another person based on the number of voter registrations
that the other person successfully facilitates;
          (2) presents another person with a quota of voter registrations to facilitate
as a condition of payment or employment;
          (3) engages in another practice that causes another person’s compensation
from or employment status with the person to be dependent on the number of
voter registrations that the other person facilitates; or
          (4) accepts compensation for an activity described by Subdivision (1), (2)
or (3).
Recognizing that these provisions are potentially overbroad, Steen interprets
subdivisions (2) and (3) of the Compensation Provision to ban (1) paying
canvassers on a per-application basis and (2) conditioning payment or
employment solely on the submission of a fixed number of applications.8 More
precisely, according to Steen, subdivision (a)(2) applies only when a quota is
“present[ed]” to a canvasser, while subdivision (a)(3) applies to any different



          8
         That subdivisions (1) and (4) are constitutional devices to prevent fraudulent
registrations is not disputed.

                                            23
   Case: 12-40914     Document: 00512395979       Page: 24    Date Filed: 10/03/2013




                                  No. 12-40914
(“another”) situation when employment is conditioned solely on a quota that has
not been presented to the canvasser.
      Federal courts are required to accept a narrowing construction of a state
law in order to preserve its constitutionality. See Frisby v. Schultz, 487 U.S.
474, 483, 108 S. Ct. 2495, 2502 (1988) (construing a town ordinance “more
narrowly” in part because “[t]his narrow reading is supported by representations
of counsel for the town at oral argument”); Bellotti v. Baird, 428 U.S. 132, 143,
96 S. Ct. 2857, 2864 (1976) (noting the importance of the interpretation given by
the officials charged with enforcing the statute); see also Ohio v. Akron Ctr. for
Reprod. Health, 497 U.S. 502, 514, 110 S. Ct. 2972, 2980 (1990) (“[W]here fairly
possible,   courts   should   construe   a    statute   to   avoid   a   danger   of
unconstitutionality.” (citation and internal quotation marks omitted)).
     The district court refused to accept the narrowing construction, reasoning
that it is plainly contradictory to the statutory language. Thus, the court held,
if Steen’s construction is accepted, subdivision (a)(3) either superfluously
overlaps subdivision (a)(2), or on its own, subdivision (a)(3) prevents the
employer from making traditional performance-based decisions about the
canvassers’ effectiveness. We disagree with these conclusions.
      With respect to the district court’s opinion that Steen’s construction would
render subsection (a)(3) of the provision “superfluous,” subsection (a)(2) applies
when someone “presents another person with a quota of voter registrations to
facilitate as a condition of payment or employment.” Tex. Elec. Code Ann.
§ 13.008(a)(2) (emphasis added). Subsection (a)(3) applies when that fixed quota
is used as the sole basis for determining compensation or employment,
regardless whether it has been “presented” to the canvasser. Id. § 13.008(a)(3).


                                         24
    Case: 12-40914     Document: 00512395979      Page: 25    Date Filed: 10/03/2013




                                   No. 12-40914
As such, Steen’s interpretation leaves the more comprehensive language of
(a)(3) with plenty of work to do. Because the subsection readily lends itself to
this interpretation, the district court incorrectly disregarded it. Virginia v. Am.
Booksellers Ass’n, Inc., 484 U.S. 383, 397, 108 S. Ct. 636, 646 (1988)
(maintaining that statues “readily susceptible” to a narrowing construction will
survive a First Amendment challenge).
      The district court’s alternative interpretation is that (a)(3) overbroadly
bans performance-based work reviews. Appellees contended that their
employment decisions are chilled (and thus the quantum of their speech
burdened) because in managing canvassers’ work, they must inescapably tie
decisions for superior or subpar performance to the canvassers’ productivity in
terms of voter registrations facilitated. The district court’s interpretation is
plausible, but it is impermissible pursuant to the standards of deference we have
earlier cited.
     First, the district court failed to assess whether “a substantial number” of
the applications of (a)(2) and (a)(3) are unconstitutional, judged in relation to the
provision’s “plainly legitimate sweep.” This inquiry is required in a facial
challenge on First Amendment grounds under Stevens, 130 S. Ct. at 1587. The
existence of a wide swath of constitutional applications of the provision would
suffice to prevent a facial remedy. Citizens United v. Fed. Election Comm'n,
558 U.S. 310, 331, 130 S. Ct. 876, 893 (distinguishing facial and as-applied
challenges by “the breadth of the remedy employed by the Court”); see also




                                         25
    Case: 12-40914       Document: 00512395979          Page: 26     Date Filed: 10/03/2013




                                       No. 12-40914
United States v. Treasury Employees, 513 U.S. 454, 477-78, 115 S. Ct. 1003, 130
(1995) (contrasting “a facial challenge” with “a narrower remedy”).9

   Second, the narrowing interpretation is not contradictory to the statute, and
the court was thus required to accept it for present purposes. Subdivision (a)(2)
is premised on “presenting” a quota to the employee, a formulation that implies
direct contact in advance to warn the person of a “quid pro quota.” Subdivision
(a)(3), making employment decisions “in another practice” “dependent” on the
employee’s number of voter registrations reasonably lends itself to decisions that
are “solely dependent” on that number. Employers are familiar, through Title
VII discrimination law, with the difference between “sole” motive and “mixed
motive” decision making.          Appellees cannot feign their inability to justify
reasonable employment decisions on factors other than or in addition to the
number of registrations a canvasser produces. Moreover, as a criminal statute
susceptible to more than one interpretation, this provision’s enforcement would
have to be construed with lenity. See Tex. Elec. Code Ann. § 13.008(b). The rule
of lenity reinforces the state’s proffered narrowing interpretation. Finally,
Texas’s strong severability statute, which preserves statutes even if in some
“applications” they are unconstitutional, clearly applies to the hypothetical
situations Appellees invoked. Tex. Gov’t Code Ann. § 311.032(c). Severability
is a state law issue that binds federal courts. See Leavitt v. Jane L., 518 U.S.
137, 139, 116 S. Ct. 2068, 2069 (1996).



       9
          Steen’s reply brief crystallizes its narrowing interpretation: “Section 13.008 allows
employers to fire cavassers for shirking and instruct them to increase their productivity. It
prohibits only employment decisions made solely on the basis of the number of applications
facilitated. Employers may consider the number of applications facilitated as part of a
contextualized evaluation of a canvasser’s performance.”

                                              26
   Case: 12-40914     Document: 00512395979     Page: 27   Date Filed: 10/03/2013




                                 No. 12-40914
      As we must accept the state’s narrowing construction of the Compensation
Provision, we turn to the merits.       Because the provision applies to all
persons–not just VDRs–and covers any activity that facilitates voter
registration, it encompasses activities that involve expression, including voter
drives where canvassers seek to persuade eligible voters to register. Further, we
assume, without deciding, that prohibiting quota-based pay is a “lesser burden,”
not subject to strict scrutiny. Prete v. Bradbury, 438 F.3d 949, 963 (9th Cir.
2006) (assessing ban on tying compensation to number of signatures obtained for
a petition as a lesser burden); Jaeger, 241 F.3d at 617–18 (declining to apply
strict scrutiny to statute banning payment per petition signature procured); see
also Person v. N.Y. State Bd. of Elections, 467 F.3d 141, 143 (2d Cir. 2006)
(finding that statute prohibiting payment of electoral petition signature
gatherers on a per-signature basis does not, by itself,       violate the First
Amendment).      Appellees have not made a strong showing that their facial
challenge will prevail because the Compensation Provision can apply
constitutionally to proscribe quotas or compensation incentives that reward
canvassers solely for turning in a very high number of applications, which all
parties agree can encourage fraud. Texas has a strong legitimate interest in
preventing fraud.    Buckley, 525 U.S. at 204–05, 119 S. Ct. at 648.         The
Compensation Provision was enacted in part to rectify deficiencies in the
previous law that created incentives, such as paying canvassers for each
application, that resulted in voter registration scandals. See Follow the Money,
supra; Tex. Elec. Comm. Rep. on H.B. 239, 82d Leg. (2011) (“In many of the
scandals, the convicted individuals specifically cited the compensation or




                                       27
    Case: 12-40914      Document: 00512395979         Page: 28    Date Filed: 10/03/2013




                                     No. 12-40914
performance quotas as the incentive to fraudulently complete voter registration
forms.”).

       Nevertheless, the district court faulted the Compensation Provision for
being stricter than laws in other states, particularly since there is no indication
that Texas is more susceptible to voter registration fraud.                  Andrade I,
888 F.Supp.2d at 852. This criticism is unwarranted; neither the uniqueness
of an election law nor the state-wide prevalence of the type of fraud a law seeks
to prevent has any bearing on its constitutionality. See Crawford, 553 U.S. at
195, 128 S. Ct. at 1619 (upholding Indiana’s unique voter-ID law as a legitimate
means to combat election fraud, despite no evidence of impersonation fraud in
Indiana). In addition, the district court’s and Appellees’ analogies to Meyer,
supra, and Citizens for Tax Reform v. Deters, 518 F.3d 375 (6th Cir. 2008), are
inapposite. Unlike the laws struck down in those cases, the Compensation
Provision does not completely ban third-party organizations from compensating
canvassers or only permit them to pay hourly wages. To deter fraud, (a)(3)
merely prevents organizations from making compensation and employment
decisions solely based on a fixed number of applications.10

       We conclude that the Compensation Provision, as narrowly construed,
does not violate the First Amendment. It is unnecessary to address Steen’s
abstention argument. Accordingly, Appellees have not demonstrated a likelihood
of success on the merits of this claim.




       10
          To the extent Appellees attempted to present an as-applied challenge to this
provision, we agree with and adopt the analysis of the motions panel majority that rejected
their contention. See Andrade II, 488 F. App’x at 901.

                                            28
     Case: 12-40914   Document: 00512395979      Page: 29   Date Filed: 10/03/2013




                                  No. 12-40914
B.     NVRA

       Under the Constitution’s Election Clause, Congress may enact laws that
preempt state election laws concerning federal elections. See Foster v. Love,
522 U.S. 67, 69, 118 S. Ct. 464, 466 (1977). When it does, the federal legislation
renders any conflicting state laws inoperative. See Ex parte Siebold, 100 U.S.
371, 384 (1879). “To this end, state election laws cannot ‘directly conflict’ with
federal election laws on the subject.” Andrade II, 488 F. App’x at 896 (citing
Voting Integrity Project, Inc. v. Bomer, 199 F.3d 773, 775 (5th Cir. 2000)).
Against this background, we examine whether the challenged provisions of the
VDR Law conflict with the NVRA and require preemption.

       Photocopying Provision

       The NVRA mandates that “[e]ach State shall maintain for at least 2 years
and shall make available for public inspection and, where available,
photocopying at a reasonable cost, all records concerning the implementation of
programs and activities conducted for the purpose of ensuring the accuracy and
currency of official lists of eligible voters.” 42 U.S.C. § 1973gg-6(i)(1). The
Photocopying Provision states that a VDR “may distribute voter registration
application forms throughout the county and receive registration applications
submitted to the deputy in person.”         Tex. Elec. Code Ann. § 38.038.     As
interpreted by Steen, this provision limits VDRs’ conduct to collecting and
delivering completed applications and implicitly precludes photocopying.

       Appellees contend that because completed voter registration applications
in the possession of VDRs are “public records,” the restriction against
photocopying them violates the NVRA. However, Appellees disregard a crucial
distinction: the NVRA only pertains to records “maintain[ed]” by the State,

                                       29
   Case: 12-40914       Document: 00512395979     Page: 30   Date Filed: 10/03/2013




                                   No. 12-40914
while the Photocopying Provision only applies to voter registration applications
in the hands of VDRs, before they are officially received or maintained by the
State.     For this reason, the district court misplaced reliance on Project
Vote/Voting for America, Inc. v. Long, 682 F.3d 331 (4th Cir. 2012), a case that
specifically addressed the denial of access to voter registration applications in
the government’s long-term possession, rather than those in the hands of VDRs.
The question here is not whether such applications will be made available for
photocopying but how. Thus, we disagree with the district court’s reasoning that
the applications received and delivered by VDRs are within the “constructive
possession” of the state. For one thing, this conclusion is not supported by any
statutory text and is contrary to state law prohibiting VDRs from “maintaining”
the applications. Tex. Elec. Code Ann. § 13.038 (deputizing VDRs to receive and
deliver voter registration applications, not to “maintain” them for the state);
§ 13.042(b) (requiring VDRs to deliver the voter registration applications to the
county within five days).       Moreover, allowing VDRs indiscriminately to
photocopy registration applications places at risk the private information, e.g.,
social security numbers, they contain, because Steen and counties have limited
means to enforce privacy protections against temporary volunteers. Because the
NVRA and Texas law do not conflict, Appellees cannot              prevail in this
preemption claim.

         Personal Delivery Provision

         The NVRA requires states to “accept and use” a federal voter registration
application sent through the United States mail. 42 U.S.C. § 1973gg-4(a)(1).
The Personal Delivery Provision mandates that VDRs deliver completed voter
registration applications to the county registrar in person. Tex. Elec. Code Ann.

                                         30
   Case: 12-40914     Document: 00512395979     Page: 31   Date Filed: 10/03/2013




                                 No. 12-40914
§ 13.042(a). State law neither prevents prospective voters from mailing in their
voter registration applications nor prohibits counties from accepting those
applications. Significantly, county registrars must accept every application
received by mail, even those sent by VDRs in violation of the Personal Delivery
Provision. See Tex. Elec. Code Ann. §§ 13.071–.072. These facts differentiate
Texas law from the Supreme Court’s recent decision in Arizona v. InterTribal of
Arizona, 133 S. Ct. 2247 (2013), in which the Court overturned, as inconsistent
with the NVRA, the imposition of additional conditions by the state on its
acceptance of voter registrations. Also distinguishable is Charles H. Wesley
Educ. Found., Inc., v. Cox, 408 F.3d 1349, 1354–55 (11th Cir. 2005), where the
Eleventh Circuit rejected Georgia’s argument that the state could refuse to
accept voter registration applications mailed by third-party organizations that
did not meet additional state requirements. Moreover, as the court emphasized,
the NVRA “simply requires that valid registration forms delivered by mail and
postmarked in time be processed.”       Id. at 1355.   Texas law ensures this
requirement is met. Because the laws do not conflict, Appellees have failed to
demonstrate a substantial likelihood that the Personal Delivery Provision is
preempted by the NVRA.

                                CONCLUSION

      Appellees have not made a clear showing that they are likely to succeed
in demonstrating that the challenged provisions of the VDR Law violate their
First Amendment rights or are preempted by the NVRA. Consequently, it is
unnecessary to address the remaining elements required for preliminary
injunctive relief. La Union Del Pueblo Entero v. Fed. Emergency Mgmt. Agency,
608 F.3d 217, 225 (5th Cir. 2010). The district court’s preliminary injunction is

                                       31
   Case: 12-40914   Document: 00512395979    Page: 32   Date Filed: 10/03/2013




                              No. 12-40914
REVERSED and the case REMANDED for further proceedings consistent with
this opinion.




                                   32
   Case: 12-40914    Document: 00512395979      Page: 33   Date Filed: 10/03/2013




                                 No. 12-40914



W. EUGENE DAVIS, Circuit Judge, dissenting.



      I respectfully dissent from the majority’s decision reversing the
preliminary injunction entered by the district court barring the Texas Secretary
of State from enforcing five provisions of the Texas Election Code. The enjoined
provisions are described as follows:

           (1) Texas Election Code § 13.031(d)(3) to the extent it forbids
      non-Texas residents from serving as volunteer deputy registrars
      (“VDRs”) (the “Non-Resident Provision”);


           (2) Texas Election Code § 13.038 to the extent it prohibits
      VDRs appointed in one county from serving in another county (the
      “County Provision”);


          (3) Texas Election Code § 13.008(a)(2) & (3) (the
      “Compensation Provision”);


            (4) Texas Election Code § 13.038 to the extent it prohibits
      VDRs from photocopying or scanning voter registration applications
      submitted to the VDR but not yet delivered to the county registrar
      (so long as no information deemed confidential under § 13.004 is
      included) (the “Photocopying Provision”); and


           (5) Texas Election Code § 13.042 to the extent it prohibits
      VDRs from sending completed voter registration applications via
      United States mail (the “Personal Delivery Provision”).

      The district court, following a lengthy evidentiary hearing and extensive
briefing, held that the Non-Resident Provision, the County Provision, and the

                                       33
    Case: 12-40914    Document: 00512395979       Page: 34    Date Filed: 10/03/2013




                                  No. 12-40914

Compensation Provision unconstitutionally interfere with the plaintiffs’ rights
under the First Amendment and the Photocopying Provision and the Personal
Delivery Provision are preempted by the National Voter Registration Act
(“NVRA”), 42 U.S.C. §§ 1973gg et seq.

      In its opinion, the majority concludes that the plaintiffs’ activities affected
by the Non-Resident Provision and the County Provision are not protected
speech and, after accepting an interpretation of the Compensation Provision that
is textually unsupportable, finds that the provision does not interfere with the
plaintiffs’ First Amendment rights. The majority also disagrees with the district
court’s conclusion that the Photocopying Provision and the Personal Delivery
Provision are preempted by the NVRA.

      My difference with the majority, in general, is two twofold: first, in my
view the majority takes an unsupportably restrictive view of the scope of
plaintiffs’ activity to register voters that is protected by the First Amendment.
The majority also ignores clear conflicts between two provisions of the Texas
Election Code and the NVRA. In short, I would affirm the district court’s
thorough, well-reasoned opinion.

                                         I.

                               First Amendment

      My disagreement with my colleagues’ treatment of this case rests in large
part on how the majority slices and dices the activities involved in the plaintiffs’
voter registration drives instead of considering those activities in the aggregate.
Ordinarily, when Project Vote and Voting for America set up a voter registration
drive, they cooperate with local organizations in the targeted area, while


                                         34
    Case: 12-40914    Document: 00512395979       Page: 35   Date Filed: 10/03/2013




                                  No. 12-40914

maintaining control of the process.       They hire canvassers from the local
community, but also rely on experienced canvassers and organizers from out of
state to manage the drive, train employees, and demonstrate proper techniques
for voter registration. Once trained, the canvassers are deployed throughout the
targeted community to attempt to persuade eligible voters to register to vote.
Canvassers raise issues of local importance and stress that voting is a forum for
voters to voice their views. If the canvasser is successful, he provides a blank
application to the applicant and assists in completing the form. The canvasser
then collects the completed form and returns it to the organization, where it is
reviewed for completeness and signs of fraud. The non-confidential portions of
the application are then scanned or photocopied for tracking purposes and then
delivered to the appropriate registrar. The plaintiffs use the photocopy to follow
up with the registrar to verify that the registration application has been
processed and the applicant added to the voting rolls. If not, the plaintiffs follow
up as needed to correct the situation. At election time, the plaintiffs urge the
newly registered voters to actually vote and may provide transportation
assistance to the voting area.

      The Secretary and the majority concede that “some voter registration
activities involve speech – ‘urging’ citizens to register; ‘distributing’ voter
registration forms; ‘helping’ voters fill out their forms; and ‘asking’ for
information to verify that registrations were processed successfully.” However,
the majority draws a line between these portions of the voter registration drive
they must concede are protected and all the other activity which they dismiss
as outside the protection of the First Amendment and simply the administrative
process of collecting and handling voter registration forms. In the words of the


                                        35
    Case: 12-40914    Document: 00512395979       Page: 36   Date Filed: 10/03/2013




                                  No. 12-40914

majority, “[o]ne does not ‘speak’ in this context by handling another person’s
‘speech,’” i.e., the voter registration application, which is the voter’s “speech.”
In the majority’s view, all of the plaintiffs’ activities that occur after the voter
completes the registration application are not speech. This would include
processing the application and checking it for errors, submitting it to the
appropriate registrar, following up to ensure that the application was processed
and the applicant added to the voting rolls, and encouraging the voter to
participate in subsequent elections.

      Two Supreme Court cases applying First Amendment protections to laws
regulating parties engaged in similar activities reject the majority’s line-
drawing. In Buckley v. American Constitutional Law Foundation, Inc., 525 U.S.
182 (1999), the Court struck down Colorado’s requirements that those collecting
signatures for a ballot initiative wear a badge and be registered Colorado voters.
In Meyer v. Grant, 486 U.S. 414 (1988), the Court struck down Colorado’s ban on
paying petition circulators. As the district court pointed out, it could have been
said in Buckley and Meyer “that the invalidated regulations did not prevent
anyone from actually speaking to another citizen in an attempt to persuade her
to sign a petition; rather, the regulations just governed the act of collecting the
signatures.” The Supreme Court rejected that distinction.

      In Meyer, Colorado argued to the Supreme Court that the statute banning
paid petition circulators (much as Texas does in this case) did not implicate
speech. Colorado argued:

      [T]he petition circulator [is] the person with the public duty to
      determine the validity of the signatures of the persons who sign the
      petitions. . . . The verification of signatures does not constitute
      speech, and the prohibition against payment of petition circulators

                                        36
    Case: 12-40914    Document: 00512395979       Page: 37   Date Filed: 10/03/2013




                                  No. 12-40914

      constitutes nothing more than the prohibition against payment for
      the act of verifying signatures. The fact that a person voluntarily
      links his conduct with a speech component does not transform the
      conduct into speech.
Brief for Appellants, Meyer, 486 U.S. 414 (No. 87-920), 1987 WL 880992, at *12.
The Supreme Court rejected this argument and concluded that petition
circulation involves “interactive communication concerning political change that
is appropriately described as ‘core political speech.’” Meyer, 486 U.S. at 421-22.
Importantly, the Court did not isolate and limit the scope of its definition of core
political speech to the verbal exchange between the petition circulator and the
person whose signature was being solicited. Instead, it considered the
solicitation activity in the aggregate as core speech. Specifically, the court in
Meyer concluded that Colorado’s ban on paid petition circulators impermissibly
implicated the First Amendment by restricting political expression. The Meyer
court explained that this ban restricted core speech because it limited the voices
available to convey the message and therefore reduced the size of the audience
that the canvassers could reach, making it less likely the campaign would be
successful.
      Similarly, in Buckley, the Supreme Court rejected Colorado’s argument
that collection of signatures was a ministerial act performed on behalf of the
state and therefore state regulations requiring canvassers to be Colorado
registered voters and wear badges did not implicate the First Amendment. As
Justice Thomas explained in his concurrence,

      Even where a State’s law does not directly regulate core political
      speech, we have applied strict scrutiny . . . because we have
      determined that initiative petition circulation of necessity involves



                                        37
    Case: 12-40914    Document: 00512395979       Page: 38   Date Filed: 10/03/2013




                                  No. 12-40914

      both the expression of a desire for political change and a discussion
      of the merits of the proposed change.


Buckley, 525 U.S. at 207 (Thomas, J., concurring). Thus, even though the
Colorado regulation in Buckley did not directly regulate speech, the
requirements that solicitors wear a badge and be Colorado registered voters
were offensive in the same way the ban on paid circulators was in Meyer. Both
regulations reduced the voices available to convey political messages. Id. at 210.

      The Non-Resident Provision, the County Provision, and the Compensation
Provision all limit who can participate in voter registration drives. As explained
in more detail below, these provisions, like those in Buckley and Meyer, limit the
number of voices available to convey the plaintiffs’ message. The majority
proposes methods by which the plaintiffs could organize their voter registration
drives to reduce the effect of these regulations. But judges are not experts in
conducting voter registration drives and the Supreme Court made it clear in
Meyer that “[t]he First Amendment protects appellees’ right not only to advocate
their cause but also to select what they believe to be the most effective means for
so doing.” 486 U.S. at 424.

      In Meyer and Buckley, as in this case, the plaintiffs were advocates seeking
to collect signatures (and verify them) as part of core democratic activity. More
particularly, the activity in Meyer and Buckley was to persuade as many voters
as possible to approve a referendum initiative to be placed on the ballot. This
required circulators to collect signatures on a petition, verify the signatures, and
deliver the petition to the appropriate state official. In our case the activity is
to persuade as many citizens as possible to participate in the democratic process.


                                        38
    Case: 12-40914    Document: 00512395979      Page: 39   Date Filed: 10/03/2013




                                  No. 12-40914

The first step is registering voters. This requires persuading and assisting a
citizen to complete a voter application and ensure the delivery of the application
to the appropriate registrar. Once the voter is registered, the plaintiffs urge
registered voters to cast their votes in scheduled elections. The speech rights of
the plaintiffs in this case seeking to influence citizens to participate in the
democratic process are as strong or stronger than the plaintiffs’ rights in Meyer
and Buckley. The First Amendment rights of the canvassers in Meyer and
Buckley and the canvassers in this case are indistinguishable: The right to
conduct their campaign without unjustified burdens “limits the number of voices
who will convey [plaintiffs’] message.” Meyer, 486 U.S. at 422; see also Citizens
United v. Fed. Election Comm’n, 558 U.S. 310 (2010) (holding that federal
election laws prohibiting corporations and unions from using general treasury
funds to make independent expenditures for speech defined as “electioneering
communication” or for speech expressly advocating the election or defeat of a
candidate is unconstitutional suppression of political speech).

      The Supreme Court has a long line of cases holding that restrictions on
expressive conduct, other than pure speech, may implicate the First
Amendment. See, e.g., Texas v. Johnson, 491 U.S. 397, 404-06 (1989) (flag
burning); Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 505 (1969)
(arm bands to protest the Vietnam War); Brown v. Louisiana, 383 U.S. 131, 141-
42 (1966) (sit-ins to protest segregation). The plaintiffs’ conduct in this case is
inherently expressive of their message of increasing citizen participation in the
democratic process. Rumsfield v. Forum for Academic & Institutional Rights,
Inc., 547 U.S. 47, 66 (2006).



                                        39
    Case: 12-40914    Document: 00512395979       Page: 40   Date Filed: 10/03/2013




                                  No. 12-40914

      Also, the majority’s effort to slice the various portions of the registration
effort into protected and unprotected activity ignores the fact that plaintiffs’
registration activity implicates not only their speech rights, it also implicates
their freedom of association. Both are equally protected by the First
Amendment. The plaintiffs’ activities do not cease when the voter registration
application is complete. The plaintiffs receive and submit the application for
processing and follow up with the registrar to ensure that the registration
application resulted in a registered voter. They also follow up with voters to
encourage them to vote. The freedom of the plaintiffs to associate with others
for the advancement of common beliefs is protected by the First and Fourteenth
Amendments. NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 460 (1958);
Kusper v. Pontikes, 414 U.S. 51, 56-57 (1973).

      As the Secretary concedes, nearly every federal court addressing this issue
has found that the expressive conduct of actually registering voters, to the extent
separable from the speech involved in persuading voters to register, is protected
expressive conduct of those conducting the voter registration drive. See, e.g.,
Am. Ass’n of People with Disabilities v. Herrera, 690 F. Supp. 2d 1183, 1200
(D.N.M. 2010) (“In short, to participate in voter registration is to take a position
and express a point of view in the ongoing debate whether to engage or to
disengage from the political process. The Court concludes that the act of voter
registration is expressive conduct worthy of First-Amendment protection.”);
Project Vote v. Blackwell, 455 F. Supp. 2d 694, 702 (N.D. Ohio 2006) (“[T]he
Court is satisfied that participation in voter registration implicates a number of
both expressive and associational rights which are protected by the First
Amendment. These rights belong to – and may be invoked by – not just the


                                        40
    Case: 12-40914      Document: 00512395979        Page: 41     Date Filed: 10/03/2013




                                     No. 12-40914

voters seeking to register, but by third parties who encourage participation in
the political process through increasing voter registration rolls.”).

      If you start from what I believe is the correct baseline – that under the
Supreme Court’s precedent, the plaintiffs’ entire voter registration activity is
protected core political speech – then “the question is not whether Plaintiffs’
conduct comes within the protections of the First Amendment, but whether
Defendants have regulated such conduct in a permissible way.” League of
Women Voters v. Cobb, 447 F. Supp. 2d 1314, 1334 (S.D. Fla. 2006). Assuming
without deciding that the district court correctly applied the Anderson-Burdick
balancing test to this question,1 I am satisfied that the district court correctly
weighed the effect of each regulation on the plaintiffs’ First Amendment rights
against the justifications raised by the state to conclude that the plaintiffs were
entitled to a preliminary injunction barring enforcement of the above listed
provisions. I consider briefly below the individual provisions of the Texas
Election Code plaintiffs challenge in this case.

                         A. The Non-Resident Provision

      The Non-Resident Provision, one of the provisions under review in the
Texas Election Code, provides that only a Texas resident may be appointed as
a VDR. See TEX. ELEC. CODE ANN. §§ 13.031(d)(3), 11.002(a)(5). Because only
VDRs can handle or submit a registration application to the registrar, this
regulation in effect makes it a crime for a non-resident to handle or submit a
registration application. The district court accepted the plaintiffs’ testimony



      1
          See Anderson v. Celebrezze, 460 U.S. 780, 780-90 (1983); Burdick v. Takushi, 504
U.S. 428, 434 (1992).

                                           41
    Case: 12-40914    Document: 00512395979       Page: 42     Date Filed: 10/03/2013




                                  No. 12-40914

that this prevented the out-of-state campaign organizer from using its managers
effectively in troubleshooting and identifying problems and generally organizing
the campaign. Out-of-state managers cannot train, lead, demonstrate best
practices, or perform quality control without ever touching an application - the
registration drives’ central tool for engaging voters.       The only state interest
raised to justify the prohibition is the assertion that Texas residents will take
better care of their fellow citizens’ registration forms than non-residents would.
The Secretary provides no authority or analysis to support this bold assertion.
I agree with the district court that any state interest identified is not strong and
the regulation is not a narrowly tailored attempt to curtail any fraud that might
be associated with out-of-state canvassers. This restrictions flies directly into
the teeth of Buckley in which the Supreme Court struck down Colorado’s
attempt to restrict petition circulators to registered voters of the state. The
restriction in this case, as in Buckley, limits the number of voices available to
convey plaintiffs’ message and, contrary to the conclusion of the majority, the
plaintiffs have clearly demonstrated a likelihood of success on the merits of their
challenge to this provision.

                          B. The County Provision

      Texas Election Code § 13.038 provides that a VDR may distribute and
accept applications for voter registration throughout the county in which he is
qualified. As interpreted by the state of Texas, a VDR must be appointed in
every county in which an applicant resides so that a VDR who is appointed in
County A yet submits an application for a citizen who resides in County B is




                                        42
    Case: 12-40914       Document: 00512395979          Page: 43     Date Filed: 10/03/2013




                                       No. 12-40914

subject to criminal prosecution.2 The district court found that the plaintiffs had
demonstrated that the County Provision imposes heavy time and administrative
burdens on their organizations. These rules force the organizations to have their
canvassers and managerial staff appointed as VDRs in multiple counties. This
is especially burdensome in the larger metropolitan areas where voters may
reside in one of several area counties. As pointed out by the district court, a
VDR active in the City of Dallas would need to be appointed in five different
counties in order to accept applications in all parts of the city. Texas has 254
counties which magnifies the burden of this limitation. A VDR will not always
know in which county a potential voter resides simply by the fact that he is
present at a registration drive rally. Thus, the VDR in this situation risks
criminal sanctions for accepting a voter registration application from a resident
of a county in which the VDR has not been appointed. It is obvious how this rule
would chill the plaintiffs’ registration activities.

       The Secretary provided little justification for this rule. State, not county,
laws govern voter registration, so there are no county-specific issues relevant to
VDR appointment. Although the Secretary argued that the County Provision
helps prevent fraud by making local county registrars more aware of VDR
activity in their counties, the registrars are made aware of the identity of the
VDRs when they submit voter registration applications. See TEX. ELEC. CODE
ANN. §13.040 (VDRs must provide a receipt to the registrar with submitted voter
registration applications that identifies the county of their appointment). The



       2
          Although plaintiffs initially understood the rules to require VDRs to also be trained
in every county in which they sought appointment, the state has interpreted the statutes to
require training in only one county.

                                              43
   Case: 12-40914     Document: 00512395979      Page: 44   Date Filed: 10/03/2013




                                  No. 12-40914

district court correctly found that this provision violated plaintiffs’ First
Amendment rights.

                      C. The Compensation Provision

      This provision subjects a campaign organizer, as employer, to criminal
prosecution for compensating employees assisting in the campaign in a manner
prohibited in this section. TEX. ELEC. CODE ANN. § 13.008. The Compensation
Provision has three subparts: (1) a ban on “compensat[ing] another person based
on the number of voter registrations that the other person successfully
facilitates,” Id. § 13.008(a)(1); (2) a ban on “present[ing] another person with a
quota of voter registrations to facilitate as a condition of payment or
employment,” Id. § 13.008(a)(2); and (3) a ban on “engag[ing] in any other
practice that causes another person’s compensation from or employment status
with the person to be dependent on the number of voter registrations that the
person facilitates.” Id. § 13.008(a)(3). The plaintiffs do not challenge subpart
(1). They contend, however, that the remaining provisions severely burden their
ability to conduct registration drives by preventing them from rewarding or
sanctioning employees based on performance. They submit that the provisions
expose them to criminal sanctions if they either: (1) terminate or discipline a
canvasser who performs poorly; or (2) reward high performers by promoting
them or increasing their pay.

      The Secretary interprets the provisions as only imposing criminal
sanctions on an employer who pays canvassers on a per-application basis or
conditions payment or employment solely on a preset quota. However, I agree




                                       44
    Case: 12-40914       Document: 00512395979         Page: 45     Date Filed: 10/03/2013




                                      No. 12-40914

with the district court that this interpretation is inconsistent with the plain
language of the statute.3

       Subparts (2) and (3) prohibit an employer from conditioning employment
on the number of applications collected or basing the employee’s compensation
on applications collected. These restrictions effectively subject the plaintiffs to
criminal sanctions for engaging in many common hiring and firing decisions.
The Secretary argues that neither provision precludes general consideration of
an employee’s productivity. However, when the employee’s job is to gather voter
registration applications, the number of applications he obtains or facilitates is
clearly an important measure of his productivity – a measure the Compensation
Provision bars the plaintiffs from using as a basis for employment and
compensation decisions.

       That these provisions hamper the voter registration activities of the
plaintiffs is obvious. As the Sixth Circuit explained in striking down an Ohio
compensation prohibition that banned “pay[ing] any other person for collecting
signatures on election-related petitions or for registering voters except on the
basis of time worked”:

       [W]hen petitioner’s means are limited to volunteers and to paid
       hourly workers who cannot be rewarded for being productive and
       arguably cannot be punished for being unproductive, they carry a
       significant burden in exercising their right to core political speech.
Citizens for Tax Reform v. Deters, 518 F.3d 375, 385-87 (6th Cir. 2008).




       3
         “[T]his Court may impose a limiting construction on a statute only if it is ‘readily
susceptible’ to such a construction.” United States v. Stevens, 130 S. Ct. 1577, 1591-1592
(2010) (quoting Reno v. ACLU, 521 U.S. 844, 884 (1997)).

                                             45
    Case: 12-40914       Document: 00512395979    Page: 46   Date Filed: 10/03/2013




                                   No. 12-40914

      Again, the Secretary’s justification for this provision is the need to combat
voter registration fraud. The ban on paying compensation directly for each
application obtained serves this interest and the plaintiffs do not challenge that
provision.   However, the remaining provisions further the state interest
minimally, if at all, and burden speech and association by banning commonly
accepted employment practices such as performance evaluations, performance-
based pay, and the requirement of performance as a condition of employment.
Violation of these provisions subject the employer to criminal prosecution and
place an undue burden on the plaintiffs’ First Amendment rights. In my
judgment, the district court correctly enjoined enforcement of subparts (2) and
(3) of this provision.

                                        II.

                         Preemption by the NVRA

      The district court found that the remaining two provisions–the
Photocopying Provision and the Personal Delivery Provision–were preempted by
the NVRA. The majority concedes that state election law may not “directly
conflict” with federal election laws on the subject. Voting Integrity Project, Inc.
v. Bomer, 199 F.3d 773, 775 (5th Cir. 2000). The recent Supreme Court decision
in Arizona v. Inter Tribal Council of Arizona, 133 S.Ct. 2247 (2013), held that
the state enjoys no presumption against preemption in election clause cases. Id.
at 2256-57. Instead, we are instructed to interpret “Election Clause legislation
. . . to mean what it says.” Id.

                         A. The Photocopying Provision




                                        46
    Case: 12-40914           Document: 00512395979          Page: 47     Date Filed: 10/03/2013




                                          No. 12-40914

          With respect to the Photocopying Provision, plaintiffs challenge the
Secretary’s interpretation of §13.038. The Secretary argues that the Texas
Election Code prohibits VDRs from photocopying registration applications
because state law does not explicitly authorize this activity and because these
documents are considered confidential under § 13.004. The plaintiffs contend

that the NVRA’s public disclosure provision4 preempts the prohibition on
photocopying.

          I agree with the district court that voter registration applications are
“records concerning the implementation of programs and activities conducted for
the purpose of ensuring the accuracy and currency of official lists of eligible
voters” under the relevant provision of the NVRA. 42 U.S.C. § 1973gg-6(I);
Project Vote/Voting for Am., Inc. v. Long, 682 F.3d 331, 340 (4th Cir. 2012).
VDRs are deputized to act in the place of the county registrar when they
distribute and receive voter registration applications. TEX. ELEC. CODE ANN. §
13. 031. Section 1973gg-6(I) does not require that the records be in the hands of
the state. It merely requires the state to maintain the records and make them
available for public inspection. The myriad of regulations governing VDRs are


          4
              The NVRA provision covering “Public disclosure of voter registration activities,”
states:
          Each State shall maintain for at least 2 years and shall make available for
          public inspection and, where available, photocopying at a reasonable cost, all
          records concerning the implementation of programs and activities conducted for
          the purpose of ensuring the accuracy and currency of official lists of eligible
          voters, except to the extent that such records relate to a declination to register
          to vote or to the identify of a voter registration agency through which any
          particular voter is registered.

42 U.S.C. § 1973gg-6(I).

                                                 47
    Case: 12-40914    Document: 00512395979       Page: 48   Date Filed: 10/03/2013




                                  No. 12-40914

based on the assumption that the state has the ability to protect that application
by regulating how it is handled until it is in the hands of the local registrar. In
doing so, the state (through the VDR) “maintains” the completed voter
registration applications until they are submitted to the local registrar. Thus,
a completed application in the hands of a VDR is a record that must be made
available for photocopying under the NVRA. I agree with the district court that
it would be an absurd result to forbid private parties from copying applications
they are authorized to receive on behalf of the state before they are submitted
to the state, when the NVRA requires the state to allow them to make a copy
once the record has been submitted.

      The privacy concerns raised by the Secretary are also answered by the
NVRA. As stated in Long, “[i]t is not the province of this court . . . to strike the
proper balance between transparency and voter privacy . . . . Congress has
already answered the question by enacting [section 1973gg-6(I)], which plainly
requires disclosure of complete voter registration applications.” 682 F.3d at 339.
This conclusion is buttressed by the Supreme Court’s holding in Arizona that no
presumption against preemption applies in these election clause cases.

                     B. The Personal Delivery Provision

      The Texas Election Code states that “[a] volunteer deputy registrar shall
deliver in person, or by personal delivery through another designated volunteer
deputy, to the registrar each completed voter registration application submitted
to the deputy.” TEX. ELEC. CODE ANN. § 13.042(a). This section of the election
code prohibits VDRs from using U.S. mail to deliver the applications. Any VDR
who violates this ban is subject to criminal prosecution. Id. § 13.043.



                                        48
     Case: 12-40914     Document: 00512395979      Page: 49   Date Filed: 10/03/2013




                                    No. 12-40914

         Several provisions of the NVRA require states to allow voter registration
by mail. 42 U.S.C. § 1973gg-4(a)(1) (“Each State shall accept and use the mail
voter registration application form prescribed . . . pursuant to section 1973gg-
7(a)(2).”); 42 U.S.C. 1973gg-2(a)(2) (“[N]otwithstanding any other Federal or
state law, in addition to any other method of voter registration provided for
under State law, each State shall establish procedures to register to vote in
Elections for Federal office . . . by mail application pursuant to section 1973gg-4
. . . . ”).

         I agree with the district court that the Texas Election Code provision
presents a clear and direct conflict with the NVRA. The NVRA makes no
distinction between applications submitted directly by a voter and those
submitted by a third-party. The prospect of a criminal sanction effectively
prevents the plaintiffs from using the mails to deliver applications to the
registrar.

         Because of the patent conflict, I would find that the plaintiffs have shown
that they have a substantial likelihood of success on the merits on this issue and
that the district court correctly enjoined its enforcement.

                                         III.

         For the above reasons and those stated by the district court in its careful
opinion, I am convinced that the plaintiffs have demonstrated a substantial
likelihood of success on the merits of each provision of the Texas Election Code
the district court enjoined the state from enforcing. No serious argument is
advanced that plaintiffs failed to establish the remaining factors for issuance of
the preliminary injunction–irreparable injury, balancing of harms, and the


                                          49
   Case: 12-40914     Document: 00512395979     Page: 50   Date Filed: 10/03/2013




                                 No. 12-40914

public interest. For reasons advanced by the district court, I conclude that
plaintiffs clearly established these factors. I would AFFIRM the district court’s
preliminary injunction and therefore DISSENT from the majority’s contrary
conclusion.




                                       50